     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 1 of 39



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
EMA FINANCIAL, LLC,

                    Plaintiff, Counterclaim
                    Defendant,
                                                   MEMORANDUM AND ORDER
            - against -
                                                    18 Civ. 3634 (NRB)
NFUSZ, INC.,

               Defendant, Counterclaim
               Plaintiff.
-----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     This litigation, between lender EMA Financial, LLC (“EMA” or

“plaintiff”) and borrower NFusz, Inc. (“NFusz” or “defendant”),

concerns two substantially similar transactions whereby EMA made

a loan to NFusz in exchange for (1) a one-year note bearing

interest convertible into shares of NFusz common stock, and (2) a

warrant agreement granting EMA a five-year option to purchase

shares of NFusz common stock at a fixed price (the “exercise

price”).     Both transactions consist of a Securities Purchase

Agreement    (the    “SPAs”),   a   Convertible   Promissory   Note    (the

“Notes”), and a Stock Purchase Warrant (the “Warrant Agreements”),

(collectively, the “Agreements”).

     In April 2018, after NFusz repaid the Notes in full, EMA

initiated this action to enforce its right under the Warrant

Agreements to certain shares of NFusz common stock pursuant to the

“cashless exercise” procedure.

                                      1
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 2 of 39



      Now before the Court are EMA’s motion for summary judgment on

damages and NFusz’s motion for leave to amend its answer and

counterclaims.      By its proposed amendment, NFusz seeks to add a

counterclaim for rescission of the Agreements under Section 29(b)

of the Securities Exchange Act of 1934 (the “Securities Exchange

Act” or “the Act”), 15 U.S.C. § 78cc, for violations of the broker-

dealer provisions set forth in Section 15(a) of the Act, 15 U.S.C.

§ 78o(a)(1).

I.    Background1

      We   assume    familiarity     with    the   underlying     facts    and

procedural history and provide here only those facts that are

pertinent to resolution of the instant motions.

      As noted earlier, central to the dispute are two transactions

entered between the parties in December 2017 and January 2018.              On

December 5, 2017, EMA and NFusz entered into a SPA (the “December

SPA”) pursuant to which NFusz issued to EMA (i) an 8% convertible


      1 The following facts are drawn from Plaintiff’s Rule 56.1 Statement of
Undisputed Material Facts (ECF No. 59); the Declaration of Thomas J. Fleming in
Support of EMA’s Motion for Partial Summary Judgment and the exhibits annexed
thereto (ECF No. 61); the Declaration of Felicia Preston in Support of EMA’s
Motion for Partial Summary Judgment and the exhibits annexed thereto (ECF No.
64); Defendant NFusz’s Rule 56.1 Statement of Material Facts Not in Dispute
(ECF No. 65); the Affirmation of Marjorie Santelli in Support of NFusz’s Motion
for Summary Judgment and the exhibits annexed thereto (ECF No. 67); the
Declaration of Felicia Preston in Support of EMA’s Opposition to NFusz’s Motion
for Preliminary Injunction and Cross-Motion for Preliminary Injunction and
exhibits annexed thereto (ECF No. 41); Plaintiff’s Rule 56.1 Statement of
Undisputed Material Facts (ECF No. 93); the Declaration of Felicia Preston in
Support of EMA’s Motion for Summary Judgment (ECF No. 95) and the exhibits
annexed thereto; the Affirmation of Marjorie Santelli in Support of NFusz’s
Opposition to EMA’s Motion for Summary Judgment (ECF No. 109) and the exhibits
annexed thereto; and Defendant NFusz’s Response to Plaintiff’s Rule 56.1
Statement of Undisputed Material Facts (ECF No. 110).

                                      2
        Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 3 of 39



note in the original principal amount of $185,000 (the “December

Note”), and (ii) 1,200,000 warrant shares for NFusz common stock

(the        “December    Warrant   Agreement”)      exercisable   at    $0.11   per

warrant share.          ECF No. 74 ¶ 23.       On January 11, 2018, the parties

entered into a substantially similar SPA (the “January SPA”)

whereby NFusz issued to EMA (i) an 8% convertible note in the

original principal amount of $75,000 (the “January Note”), and

(ii) 500,000 warrant shares for NFusz common stock (the “January

Warrant Agreement”) exercisable at $0.14 per warrant share.2                    Id.

¶ 25.

        Shortly after the borrowings, on March 12, 2018, NFusz repaid

both the December and January Notes in full, without any stock

transfer,        in      the   amounts   of     $226,573.81   and      $87,251.92,

respectively.           ECF Nos. 51-3 at 2; 59 ¶ 28.      At that time, EMA had

not attempted to exercise any of the warrant shares underlying the

December and January Warrant Agreements, which were set to expire

in December 2022 and January 2023, respectively.

        The Warrant Agreements set forth the procedure for exercising

the warrant shares.             EMA is required to deliver to NFusz an

executed version of the Notice of Exercise Form that is annexed to

the Warrant Agreements.            See ECF No. 4-1 at 13-14.        The Notice of


        2
        On December 5, 2017, NFusz’s common stock closed at $0.096 ($0.014 less
than the exercise price of $0.11). On January 11, 2018, NFusz’s common stock
closed at $0.097 ($0.043 less than the strike price of $0.14). See ECF Nos. 70
¶ 8; 59 ¶ 8. The warrant shares were thus “out of the money” at issuance (i.e.,
it would have been economically detrimental to exercise them).

                                           3
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 4 of 39



Exercise Form includes a requirement that EMA designate whether

payment for the common stock shares will be made “in lawful money

of the United States” (i.e., with cash or cash equivalents) or

pursuant to the cashless exercise procedure set forth in the

Warrant Agreements.       Id. at 12.       The Notice of Exercise Form

explicitly refers to the cashless exercise formula set forth in

Section 2(c) of the Warrant Agreements.          As written, the cashless

exercise formula was to reflect the exercise price subtracted from

the market price, multiplied by the number of warrant shares being

exercised, and then divided by the exercise price.            Id. § 2(c).

      On March 28, 2018, EMA delivered to NFusz a Notice of Exercise

Form indicating its intent to exercise, on a cashless basis,

500,000 of the 1.2 million warrant shares underlying the December

Warrant Agreement (the “March Exercise Notice”).3            See ECF No. 4-

3.   At the time EMA sought to exercise the 500,000 warrant shares,

NFusz common stock was trading at $1.71. Applying the $1.71 market

price and the $0.11 exercise price to the cashless exercise formula

as written in the December Warrant Agreement, EMA calculated that




      3 According to Section 2(c) of the Warrant Agreements, EMA could use the

cashless exercise formula as long as NFusz had not “registered for resale [the
common stock] with the Securities and Exchange Commission under an effective
registration statement with a current prospectus.” ECF No. 4-1 § 2(c). The
parties do not dispute that when EMA delivered its Notice of Exercise on March
28, 2018, NFusz had not registered its common stock. Accordingly, EMA had the
right to a cashless exercise.

                                      4
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 5 of 39



it was entitled 7,272,727 shares of NFusz common stock.4                      This

calculation does not appear on the Notice of Exercise Form.

      In response to the March Exercise Notice, on March 29, 2018,

Roy Cutaia, on behalf of NFusz, informed EMA that the cashless

exercise formula as written in the December Warrant Agreement was

clearly an error — the denominator should have been the market

price rather than the exercise price — and that NFusz would not

permit its transfer agent to deliver the requested number of

shares.    See ECF No. 109-1.            According to NFusz, the cashless

exercise    formula     had     no     sensible     application      unless   the

denominator reflected the market price.                   Using NFusz’s inputs,

EMA would be entitled to 467,836 shares of NFusz common stock.                  On

April 2, 2018, John Scholz, on behalf of EMA, insisted that EMA

had properly calculated the number of shares in accordance with

the terms of the December Warrant Agreement.                 Id.   On both April

4, 2018 and April 5, 2018, Mr. Scholz inquired about the status of

the   exercise.     Id.       On     April   5,   2018,    Mr.   Cutaia   replied,

reiterating that there must be a mistake in the cashless exercise

formula as written.       Id.      Mr. Cutaia also stated that NFusz would

be “happy to accommodate” EMA and that EMA could “exercise the




      4 EMA arrived at the 7,272,727 figure using the formula as written in the

Warrant Agreements: ($1.71-$0.11)(500,000)/($0.11) = 7,272,727 common stock
shares.

                                         5
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 6 of 39



warrant on a cashless basis in accordance [sic] the industry

recognized practice.”     Id.   Mr. Cutaia continued:

           If you intend to insist on your preposterous
           position, we will seek judicial intervention
           for reformation of the warrant as it’s not
           something we knowingly agreed to and it’s
           inconceivable to me that an experienced pro
           like Felicia Preston would have intended this
           interpretation of the warrant exercise.


Id.   On April 7, 2018, Jamie Beitler responded on behalf of EMA.

She stated that the formula as written in the Warrant Agreements

was correct and further wrote:

           While we do not desire to escalate this matter
           any further, if it is necessary to proceed
           with litigation we will vigorously enforce the
           terms of the Warrants as agreed upon.     That
           being said we endeavor to keep the lines of
           communication open to hopefully resolve this
           matter without costly litigation.     To that
           end, I have copied our counsel Peter Weisman
           on this email exchange […]; please reach out
           to him directly at your earliest convenience.

Id.   Later that day, Mr. Cutaia responded, with Ms. Beitler, Mr.

Scholz, and Mr. Weisman, among others, copied.        Mr. Cutaia stated,

again, that NFusz would “accommodate” EMA’s exercise of the warrant

in accordance with industry standard.       Id.   “Otherwise,” he wrote,

“we’ll pursue reformation.” Id. For ease of reference, the above-

described email thread from March 29, 2018 through April 7, 2018

will be referred to as the “December Warrant Communications.”




                                    6
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 7 of 39



II.   Procedural History

      On April 24, 2018, EMA filed the operative complaint, seeking

monetary and injunctive relief for breach of the December Warrant

Agreement and a declaration that the March Exercise Notice was

valid and correctly applied the cashless exercise formula.              In its

answer, NFusz alleged counterclaims for fraud in the inducement

and reformation or rescission on the basis of mistake.             NFusz also

sought the recovery of “all amounts previously paid under the notes

representing overcharges of interest” and the voiding of the two

transactions    pursuant     to   its   affirmative   defense    of   criminal

usury.     See ECF No. 19.

      On   December   20,    2018,   while   discovery    was   ongoing,    EMA

attempted, once again, to gain delivery of the requested 7,272,727

shares of NFusz common stock pursuant to the then-disputed cashless

exercise formula by approaching the transfer agent directly.               This

prompted NFusz to file a proposed Order to Show Cause seeking a

preliminary injunction and a temporary restraining order (“TRO”)

to enjoin EMA from attempting to exercise the Warrant Agreements

pending resolution of this proceeding.5

      On February 1, 2019, following the close of discovery, EMA

opposed NFusz’s motion for a preliminary injunction and cross-



      5 The Court denied the TRO on the grounds that NFusz could simply instruct

its transfer agent to refuse to honor EMA’s requests as NFusz had done
previously.

                                        7
        Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 8 of 39



moved     for     a   preliminary     injunction    seeking     a   declaration

concerning the validity of the Warrant Agreements and an order

directing NFusz to immediately deliver at least 467,836 shares of

common stock pursuant to the formula advanced by NFusz.                 ECF No.

40 at 18.       On May 30, 2019, following oral argument on the parties’

preliminary injunction motions, the Court granted the parties

leave to brief cross-motions for summary judgment.

        EMA then moved for partial summary judgment under Federal

Rule of Civil Procedure 56, seeking a declaration that the March

Exercise Notice “was valid and correctly applied the cashless

exercise formula in the Warrants.”          ECF No. 60 at 17.       NFusz cross-

moved for summary judgment on its affirmative defense of usury or,

in the event that the Court determined that Nevada law applied and

that its usury defense was unavailable, rescission of the Warrant

Agreements or reformation of the cashless exercise formula on the

basis of unilateral mistake.          See ECF No. 66 at 9.      The Court held

oral argument on the parties’ cross-motions on December 5, 2019.

        On March 16, 2020, this Court resolved the parties’ cross-

motions for partial summary judgment.            The Court “grant[ed] EMA’s

motion    for     partial   summary   judgment     dismissing   NFusz’s   usury

defense and denie[d] NFusz’s cross-motion for summary judgment on

its usury defense.          Further, the Court denie[d] EMA’s motion for

a declaratory judgment” and found “that the only reasonable reading

of the cashless exercise formula is the one advanced by NFusz and

                                        8
       Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 9 of 39



reform[ed] the formula accordingly.”                 See ECF No. 79 at 37.         Using

the reformed formula, the March Exercise Notice would have entitled

EMA to 467,836 shares of NFusz common stock.                     Id. at 33.

       Now, using the reformed cashless exercise formula, EMA moves

for summary judgment on damages.                  EMA argues that it is entitled

to    damages   because    (a)    NFusz          breached   the    December    Warrant

Agreement when it failed to deliver shares pursuant to the March

Exercise Notice on April 3, 2018 (“March Exercise Notice Shares”),

and    (b)   NFusz    repudiated       the       December    and     January   Warrant

Agreements.     With respect to damages, EMA also argues that it is

entitled to prejudgment interest pursuant to Nevada law.                            EMA

further      argues     that     the    December           Warrant     Communications

constituted settlement offers that are inadmissible pursuant to

FRE 408.

       Separately, relying solely on cases brought by the SEC, which

NFusz suggests reflect new law, NFusz moves for leave to amend its

answer and counterclaims, ECF No. 19, to add a counterclaim for

rescission of the Agreements under Section 29(b) of the Securities

Exchange Act, 15 U.S.C. § 78cc, for violations of the broker-

dealer provisions set forth in Section 15(a) of the Act, 15 U.S.C.

§ 78o(a)(1).      NFusz’s motion to amend is based primarily on the

case SEC v. River North Equity LLC, 415 F. Supp. 3d 853 (N.D. Ill.

2019), which set forth factors to define a “dealer” under the Act.

As    an   additional   basis    for    its       motion    to    amend,   NFusz   also

                                             9
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 10 of 39



references two complaints filed by the SEC in 2020 — Complaint,

SEC v. John D. Fierro, et al., No. 20 Civ. 2104 (D.N.J. Feb. 26,

2020) and Complaint, SEC v. Justin Keener, d/b/a JMJ Financial,

No. 20 Civ. 21254 (S.D. Fla. March 24, 2020) — which EMA suggests

employ the factors set forth in River North to challenge alleged

unregistered dealers.6

      To date, NFusz has not delivered any shares to EMA.

III. Discussion

      This Memorandum and Order proceeds as follows.                The Court

first addresses EMA’s motion for summary judgment, which it grants

with respect to the March Exercise Notice Shares and denies with

respect to EMA’s repudiation claim.             The Court then addresses

NFusz’s motion to amend, which the Court denies on the basis that

NFusz has not shown “good cause” to amend under Federal Rule of

Civil Procedure 16(b).

          A. Summary Judgment

      EMA moves for summary judgment, seeking damages based on the

cashless exercise formula that the Court previously reformed.


      6 When NFusz filed its letter seeking a pre-motion conference regarding
its proposed motion for leave to amend, neither Fierro nor Keener had been
decided.   Three days before NFusz filed its motion for leave to amend, the
Southern District of Florida issued an order denying the defendant’s motion to
dismiss in Keener. See Sec. & Exch. Comm'n v. Keener, No. 20 Civ. 21254, 2020
WL 4736205, at *1 (S.D. Fla. Aug. 14, 2020). NFusz did not mention this decision
in its memorandum in support of its motion for leave to amend, ECF No. 104, but
did reference the decision in its reply, ECF No. 111.       In its reply, NFusz
argued that EMA’s business model is “nearly identical to the one described in
Keener,” and that “the recent SEC prosecutions and court rulings on this
question indicate a distinct development in the law that was not present before
the deadlines noted in the Court’s scheduling order.” ECF No. 111 at 12.

                                      10
        Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 11 of 39



First, EMA seeks monetary damages resulting from NFusz’s failure

to deliver shares following the March Exercise Notice.7                Second,

on the theory that NFusz repudiated both the December and January

Warrant Agreements, EMA seeks monetary damages reflecting the

value       of   the   outstanding   warrant   shares   available   under   the

December and January Warrant Agreements (“Outstanding Warrant

Shares”) on April 24, 2018 (when this case was filed), or in the

alternative, on April 3, 2018 (when EMA says NFusz chose not to

deliver the March Exercise Notice Shares).8             EMA seeks this second

category of damages even though EMA did not deliver any additional

Notices of Exercise to NFusz following the March Exercise Notice.

EMA also seeks prejudgment interest on the above damages pursuant

to Nevada law.9 Further, EMA argues that the Court may not consider

the December Warrant Communications in resolving the substantive

issues that it raises on summary judgment.



        7
        EMA explains, and NFusz does not dispute, that NFusz at some point
effectuated a 15:1 reverse stock split. ECF No. 94 at 7. However, for ease of
analysis and consistency with its earlier Memorandum and Order, ECF. No. 79,
this Memorandum and Order uses pre-split adjusted numbers for the Warrant
Agreements throughout its Discussion. Accordingly, the numbers set forth in
the following analysis do not reflect the 15:1 reverse stock split which the
parties used in their recent submissions.
      8 The Outstanding Warrant Shares consist of 500,000 shares pursuant to

the January Warrant Agreement and the remaining 700,000 shares of the December
Warrant Agreement.    These amounts reflect the outstanding number of shares
available under the January and December Warrant Agreements.        They do not
reflect the number of shares that NFusz would have delivered had EMA exercised
the Warrant Agreements pursuant to the reformed cashless exercise formula, which
would have reduced the number of shares that EMA received.
      9 The Warrant Agreements at issue are interpreted in accordance with

Nevada law, consistent with the Court’s choice of law analysis in its Memorandum
and Order. ECF No. 79, at 15-24.

                                        11
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 12 of 39



               1. Legal Standard

     Summary judgment is appropriate when the moving party “shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a).    “A fact is material when it might affect the outcome of

the suit under governing law.” McCarthy v. Dun & Bradstreet Corp.,

482 F.3d 184, 202 (2d Cir. 2007) (internal quotation marks omitted)

(quoting Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir.

2005)).     A factual dispute is genuine if a reasonable factfinder

could decide in the nonmoving party’s favor.        Id.

     At summary judgment, a court must resolve all ambiguities and

draw all justifiable inferences in the nonmoving party’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).              On a

motion for summary judgment, “[t]he moving party bears the initial

burden of demonstrating the absence of a genuine issue of material

fact.”    F.D.I.C. v. Great Am. Ins. Co., 607 F.3d 288, 292 (2d Cir.

2010) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal quotations omitted)).       If it does so, then there is no

issue for trial unless the party opposing summary judgment presents

“sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.”       Anderson, 477 U.S. at 249.




                                   12
        Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 13 of 39



                 2. Analysis

                     i. December Warrant Communications

        As a threshold issue, the parties dispute the admissibility

of    the    December    Warrant       Communications,        a   series    of    email

communications among business personnel at the companies between

March and April 2018 regarding the March Exercise Notice.                        In this

email chain, the parties took different positions as to the number

of shares to which EMA was entitled based on its March Exercise

Notice.        Those different positions became the basis of this

lawsuit.       Ultimately, NFusz’s position was adopted by the Court.

See ECF No. 79.

        Federal Rule of Evidence 408 “bars the admission of statements

and   conduct     made     in    the   course     of   compromise   negotiations.”

Lightfoot v. Union Carbide Corp., 110 F.3d 898, 909 (2d Cir. 1997)

(internal quotations omitted).               “[W]here a party is represented by

counsel,       threatens        litigation    and      has   initiated     the    first

administrative steps in that litigation, any offer made between

attorneys will be presumed to be an offer within the scope of Rule

408.”       Sheng v. M&T Bank Corp., 848 F.3d 78, 84-85 (2d Cir. 2017)

(internal quotations omitted).               “The party seeking admission of an

offer under those circumstances must demonstrate convincingly that

the offer was not an attempt to compromise the claim.”                      Pierce v.

F.R. Tripler & Co., 955 F.2d 820, 827 (2d Cir. 1992).



                                             13
       Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 14 of 39



       The December Warrant Communications cannot in any way be

construed as “attempt[s] to compromise the claim.”                Pierce, 955

F.2d at 827.        They are prelitigation emails between business

personnel attempting to resolve a business conflict.           EMA’s effort

to recast the December Warrant Communications as excludable Rule

408 negotiations is an obvious attempt to eliminate evidence that

undermines its position on this motion.         As is clear from the face

of the December Warrant Communications, Mr. Cutaia does not alter

his position throughout the exchange; instead, he consistently

offers to accommodate the March Exercise Notice in accordance with

the reformed version of the formula.         Most tellingly, in his final

communication Mr. Cutaia explicitly states, “I’m not going to

compromise . . .”          ECF No. 109-1.     It is thus clear from the

language of the December Warrant Communications that the chain

does    not   constitute    a   compromise   negotiation   that    should   be

excluded under FRE 408.10          See L-3 Commc'ns Corp. v. OSI Sys.,

Inc., No. 02 Civ. 9144, 2006 WL 988143, at *6 (S.D.N.Y. Apr. 13,

2006) (denying motion to exclude testimony discussing defendant’s

CEO’s request for a breakup fee from plaintiff’s counsel during

negotiations); see also Int'l Bus. Machines Corp. v. BGC Partners,

Inc., No. 10 Civ. 128, 2013 WL 1775437, at *9 (S.D.N.Y. Apr. 25,



       10
        EMA’s reliance on Sheng, 848 F.3d at 82-85, is unavailing. There, the
employer offered to reinstate its former employee after counsel agreed that
their discussions were governed by Rule 408 and after another settlement offer
was communicated.

                                      14
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 15 of 39



2013) (finding that “proposal made in the midst of a business

communication” should not be excluded under Rule 408).

     In any event, evidence of a settlement agreement “can fall

outside [Rule 408] if it is offered for ‘another purpose,’ i.e.,

for a purpose other than to prove or disprove the validity of the

claims that the offers were meant to settle.”            Trebor Sportswear

Co. v. The Limited Stores, Inc., 865 F.2d 506, 510 (2d Cir. 1989)

(quoting Fed. R. Evid. 408). Here, even if, arguendo, the December

Warrant Communications did contain a compromise, they would fall

outside of the purview of Rule 408.            NFusz does not seek to use

the December Warrant Communications to “prove or disprove . . .

the amount of a disputed claim,” Fed. R. Evid. 408, but rather to

defend against EMA’s repudiation claim.            The Second Circuit has

found that using evidence of negotiations to prove an unrelated

claim suffices as “another purpose” under Rule 408.                See, e.g.,

Starter Corp. v. Converse, Inc., 170 F.3d 286, 294 (2d Cir. 1999)

(upholding appellee’s introduction of settlement agreement and

negotiations   to   prove   claims        of   contractual   and    equitable

estoppel).

     Because the December Warrant Communications do not propose a

compromise and are being used to disprove EMA’s repudiation claim,

the Court may rely on the December Warrant Communications in the

analysis that follows.



                                     15
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 16 of 39



                  ii. March Exercise Notice Shares

      EMA contends that it is entitled to damages reflecting the

value of 467,836 shares of NFusz common stock, which is the amount

of stock that EMA would have received pursuant to the March

Exercise Notice had it used the reformed cashless exercise formula.

EMA   maintains     that   the    March     Exercise    Notice      was   valid

notwithstanding the erroneous calculation, particularly because

the March Exercise Notice did not state the number of shares to be

delivered.     EMA also states that it is entitled to statutory

prejudgment interest pursuant to NPS 99.040.            See Nev. Rev. Stat.

Ann. § 99.040 (West).

      NFusz argues that EMA is not entitled to the value of the

March Exercise Notice Shares because the March Exercise Notice did

not, as it must, strictly comply with the terms and conditions of

acceptance set forth by the issuer.          NFusz argues that the March

Exercise   Notice   did    not   strictly    comply    with   the   terms   and

conditions   of   acceptance     because    it   referenced   the    erroneous

cashless exercise formula.        Moreover, NFusz argues that when EMA

calculated the number of shares to which it claimed entitlement,

it failed to deduct shares representing the payment amount required

under the cashless exercise formula.11            Separately, NFusz argues



      11 We agree that EMA’s demand for shares without any form of payment is

inconsistent with the contract as a whole. EMA’s demand for 7,272,727 shares
did not account for the structure of the contract, which required payment
regardless of the method of exercise. The fact that the Warrant Agreement as

                                     16
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 17 of 39



that even if EMA were entitled to damages pursuant to the March

Exercise Notice, EMA’s valuation of the March Exercise Notice

Shares is incorrect. According to NFusz, the March Exercise Notice

Shares would have been subject to a six-month restriction period

pursuant to SEC Rule 144 and Section 2(e)(i) of the December

Warrant Agreement.     Thus, if any shares were owed pursuant to the

March Exercise Notice, they must be valued on September 28, 2018,

six months after the March Exercise Notice was delivered.

                          1. Strict Compliance

       NFusz’s argument relies on the proposition that “an option

must be unequivocally accepted according to its terms in order to

constitute a legal and binding acceptance.”         Finnell v. Bromberg,

381 P.2d 221, 225 (Nev. 1963).        “Exact compliance with an option

contract's terms is stringently enforced.”           Prologis NA3 NV II,

LLC v. IGT, Inc., No. 11 Civ. 00346, 2014 WL 321126, at *7 (D.

Nev. Jan. 29, 2014) (citing Cummings v. Bullock, 367 F.2d 182, 186

(9th Cir. 1966)).     However, a warrant is not invalidated when the

exercising party does not calculate the exercise price accurately

before exercising the warrant.       See Iroquois Master Fund, Ltd. v.

Quantum Fuel Sys. Techs. Worldwide, Inc., 641 F. App'x 24, 26 (2d

Cir. 2016).



a whole required payment was one of the reasons that we reformed the Warrant
Agreement. See ECF No. 79.



                                    17
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 18 of 39



     Appended to its complaint, EMA provided a copy of the March

Exercise Notice.      See ECF No. 4-3.    There is no dispute that the

March Exercise Notice is in “strict compliance” with the December

Warrant Agreement’s terms.         On the March Exercise Notice, EMA

indicated that it elected to exercise 500,000 shares in accordance

with the cashless exercise formula and filled out each of the blank

spaces appropriately.     Id.

     Still, NFusz argues that the March Exercise Notice is invalid

because it is based on the erroneous cashless exercise formula.

The Court will not accept NFusz’s attempt to invalidate the March

Exercise Notice by unjustifiably conflating the parties’ competing

interpretations of the cashless exercise formula with the actual

language of the March Exercise Notice.       As an initial matter, the

March Exercise Notice does not itself set forth the cashless

exercise formula or the number of shares due pursuant to the

cashless   exercise     formula;   the   March   Exercise   Notice      only

references the cashless exercise formula set forth in Section 2(c)

of the December Warrant Agreement.          Moreover, this Court has

already reformed Section 2(c), meaning that the March Exercise

Notice references the proper cashless exercise formula.           See ECF

No. 79.

     NFusz’s argument that the March Exercise Notice is defective

because EMA would not have delivered payment, as is required by

Section 2(e)(i) of the December Warrant Agreement, is similarly

                                    18
       Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 19 of 39



unavailing.      Here, again, NFusz attempts to confuse the March

Exercise    Notice    with   the   cashless    exercise    formula.       The

fundamental flaw in NFusz’s argument is that the formula (whether

as written or as reformed) does not appear anywhere on the March

Exercise Notice. Construing the March Exercise Notice to reference

the reformed cashless exercise formula in Section 2(c), EMA would

have delivered payment by virtue of checking the Cashless Exercise

Box.     See ECF No. 79 at 32-33 (“the function of the cashless

exercise formula is to calculate the number of common stock shares

owed to EMA after ‘cancelling’ (i.e., deducting) the number of

warrant shares necessary to pay the aggregate exercise price of

the common stock shares requested”).

       NFusz’s strict compliance argument is its latest attempt to

avoid fulfilling the terms of the December Warrant Agreement.

Throughout this lawsuit, the parties disputed the proper cashless

exercise formula until NFusz prevailed when the Court reformed the

December Warrant Agreement.        ECF No. 79 at 37.   Nevertheless, even

though in the December Warrant Communications NFusz acknowledged

that EMA was entitled to 467,836 shares under the December Warrant

Agreement as now reformed, NFusz is now arguing that EMA — the

party who followed the contract as signed — should get nothing.

ECF No. 109-1.     NFusz’s position can only be described as, “heads

I win, tails you lose.”



                                     19
       Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 20 of 39



       Accordingly, there was nothing defective about the March

Exercise       Notice      even     though   the    parties    asserted   different

positions on the proper construction of the cashless exercise

provision of the December Warrant Agreement.12

                                   2. Damages

       In cases involving a breach of contract or a defendant’s

failure to deliver stock, the stock should be valued as of the

date of the breach.           Whittington v. House of Brussels Chocolates,

Inc., No. A482600, 2006 WL 6372322, ¶ 101 (Nev. Dist. Ct. June 05,

2006) (citing Finnell, 381 P.2d at 229).                      Where, as here, “the

purchase price has not been paid, the measure of damages is

ordinarily the difference, if any, between the contract price and

the market value of the stock at the time when and where it should

have been delivered, together with interest thereon from the time

of the breach.”         Id.    The market value of the stock on the date of

breach is to be calculated as “the mean between the highest and

lowest quoted selling prices on that day.”                       United States v.

Cartwright, 411 U.S. 546, 551 (1973); see also Iroquois Master

Fund, Ltd. v. Quantum Fuel Sys. Techs. Worldwide, Inc., No. 13

Civ.        3860,   2014      WL     2800752,      at   *1    (S.D.N.Y.   June   17,

2014), aff'd, 641 F. App'x 24 (2d Cir. 2016).                    Further, pursuant


       12
        The Court notes that Section 2(e)(i) of the December Warrant Agreement
also provides for liquidated damages.    ECF No. 4-1.   EMA sought liquidated
damages in its Third Cause of Action, ECF No. 4 ¶¶ 24-26, but makes no attempt
to recover such damages in the present motion for summary judgment.
Accordingly, the Court treats this claim as abandoned.

                                             20
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 21 of 39



to NRS 99.040(1), a party that succeeds on a breach of contract

claim is entitled to prejudgment interest.             Nev. Rev. Stat. Ann.

§ 99.040 (West); see also Schoepe v. Pac. Silver Corp., 893 P.2d

388, 390 (Nev. 1995) (“interest is recoverable as a matter of right

upon money due from contracts”).

      According to the December Warrant Agreement, NFusz should

have delivered to EMA the March Exercise Notice Shares within three

trading days of the delivery of the March Exercise Notice, i.e.,

April 3, 2018.       See ECF No. 4-1 § 2(e)(i).          EMA thus bases its

damages calculation upon the share price as of April 3, 2018.

NFusz disputes the use of April 3, 2018 for valuation, arguing

that the stock at issue would have been subject to a six-month

restriction period pursuant to the December Warrant Agreement and

SEC Rule 144.     On this basis, NFusz argues that the March Exercise

Notice Shares should be valued as of September 28, 2018, i.e., six

months after the March Exercise Noticed was delivered.13

      NFusz’s reliance on the six-month holding period in Rule 144,

17 C.F.R. 230.144(d)(1)(i), of the Securities Exchange Act is

misplaced.     Instead, 17 C.F.R. 230.144(d)(3)(ii) — the so-called


      13 As EMA explains, the size of a discount applied to a security to reflect

a restriction on its transferability is “a question of fact that depends on the
nature of both the issuer and the restrictions, and is typically informed by
expert testimony.” Jamil v. Solar Power Inc., 230 F. Supp. 3d 271, 275 (S.D.N.Y.
2017), aff’d, 713 F. App’x 42 (2d Cir. 2017). Here, NFusz offers an alternative
valuation, see ECF No. 108 at 15, but it is tangled in unresolved questions
regarding the volume of available shares on September 28, 2018. In any event,
for the reasons set forth below, the Court need not address this question of
fact here.

                                       21
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 22 of 39



“tacking” provision — applies.       See Campbell v. Liberty Transfer

Co., No. 02 Civ. 3084, 2006 WL 3751529, at *14 (E.D.N.Y. Dec. 19,

2006); see also Phlo v. Stevens, 62 F. App’x 377, 382-83 (2d Cir.

2003) (discussing tacking in the context of the conversion of

warrants for common stock in a cashless transaction); Hansen

Natural Corp. / Unipac Corp., SEC No-Action Letter, 1993 WL 87869

(March 23, 1993) (“The Division has indicated the general position

that a security holder may ‘tack’ through the ‘cashless exercise’

of warrants or options in determining the holding period for the

securities . . . received upon such exercise.”).             Because the

December Warrant Agreement is a security that is convertible into

other securities, i.e., common shares of NFusz, the holding period

runs from the issuance of the December Warrant Agreement, i.e.,

December 5, 2017, with any common shares “tacking” to the date of

issue of the December Warrant Agreement.            On this basis, the

holding period runs from December 5, 2017 until June 5, 2018.

     In its reply brief, EMA states that in the interest of

avoiding trial, it is “prepared to accept the date that the shares

would have been free trading as a basis to calculate damages,”




                                   22
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 23 of 39



i.e., June 6, 2018.14        ECF No. 113 at 10.15            On June 6, 2018, the

mid-point between the high and low stock price was $12.495 per

share.16    See Cartwright, 411 U.S. at 551; see also ECF No. 95-5.

EMA is thus entitled to damages reflecting the value of the March

Exercise Notice Shares, calculated using the reformed cashless

exercise formula and the NFusz common stock value on June 6, 2018.

EMA, moreover, is entitled to prejudgment interest pursuant to NRS

99.040     beginning   on   April    3,    2018,       the   date   of    the   breach.

Crockett & Myers, Ltd. v. Napier, Fitzgerald & Kirby, LLP, No. 05

Civ. 877, 2012 WL 13106384, at *3 (D. Nev. Mar. 6, 2012), aff'd,

567   F.    App'x    527    (9th    Cir.       2014)    (citing     NRS    99.040(1))

(prejudgment interest to run from date money becomes due).17

                    iii. Outstanding Warrant Shares

      EMA claims that it is also entitled to damages for the

Outstanding Warrant Shares, i.e., the NFusz common stock it would

have received after exercising the December and January Warrant



      14Because of this concession by EMA, the Court does not express an opinion
on (i) the appropriate discount to be applied based on the restricted
transferability of the stock, or (ii) whether damages should be calculated based
on the stock price on the date of alleged intended delivery, i.e., April 3,
2018, or on the first day on which the stock was free trading, i.e., June 6,
2018.
      15 In its Memorandum in Support of its Motion to Amend, NFusz appears to

concede that EMA could have sold its shares prior to September 28, 2018, writing
that the shares would have been restricted until June 8, 2020. ECF No. 104 at
9.
      16 Since the 15:1 reverse stock split took place prior to June 6, 2018,

the judgment must be calculated to reflect the reverse stock split.
      17 NFusz does not dispute EMA’s entitlement to statutory prejudgment

interest.

                                          23
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 24 of 39



Agreements in their entirety if NFusz had not repudiated the

Warrant Agreements.     EMA argues that damages should reflect the

value of NFusz common stock on April 24, 2018 (when this case was

filed) or, in the alternative, on April 3, 2018 (three days after

EMA exercised the March Exercise Notice with respect to 500,000

shares of the December Warrant Agreement).       EMA asserts that Count

I of its Amended Complaint sets forth this repudiation claim.           As

evidence to support its claim, EMA points to NFusz’s (a) refusal

to honor the March Exercise Notice and (b) assertion of a usury

defense.

     NFusz disputes EMA’s position on multiple grounds.            First,

NFusz maintains that EMA never pled repudiation of both Warrant

Agreements in their entirety in the Amended Complaint.           Instead,

NFusz asserts that in Count I, EMA’s allegations were limited to

NFusz’s failure to deliver shares pursuant to the March Exercise

Notice.    Second, NFusz argues that even if EMA had properly pled

repudiation, its claim would fail on the merits because NFusz did

not repudiate the Warrant Agreements.      Moreover, NFusz argues that

EMA did not demonstrate that it was “ready, willing, and able” to

deliver Notices of Exercise with respect to the Outstanding Warrant

Shares.

     There are several flaws in EMA’s motion.        First, EMA did not

plead repudiation in its complaint.       Second, even if EMA had pled



                                   24
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 25 of 39



a repudiation claim, there is no factual support for its claim in

the record.

                         1. Adequate Pleadings

     EMA never pled a repudiation claim.        It is axiomatic that an

unpled claim cannot be the predicate for a summary judgment motion.

     EMA’s first cause of action is titled “Failure to Deliver

Shares – Relief Sought: Money Damages.”           The cause of action

states:

          14. Plaintiff repeats the allegations in
              paragraphs 1 to 13 above.
          15. On March 28, 2018, EMA submitted proper
              notice of exercise under the December
              Warrant. Pursuant to the March Exercise
              Notice, [NFusz] was obligated to deliver
              to EMA at least 7,272,727 shares.
          16. Despite its obligation to do so, [NFusz]
              has failed and refused to deliver the
              required number of shares of stock to EMA.
          17. Defendant’s conduct has blocked Plaintiff
              from exercising its rights under the
              Warrants.
          18. As a result of [NFusz’s] breach of
              contract, EMA has suffered damages in an
              amount to be determined at trial, but now
              estimated to exceed $10,000,000.

ECF No. 4 at 5.

     That EMA did not plead repudiation is clear for four reasons.

First, the term “repudiation” is conspicuously absent from the

title of the claim.     Actually, the title of the claim makes the

nature of EMA’s claim eminently clear: EMA sought damages for

NFusz’s failure to deliver shares, and without EMA delivering

subsequent Notices of Exercise, there was nothing beyond the March

                                   25
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 26 of 39



Exercise Notice Shares for NFusz to deliver. Second, “repudiation”

is nowhere mentioned within the body of the cause of the action.

EMA attempts to fasten its repudiation claim to paragraph 17, where

EMA alleges that NFusz’s conduct “blocked” EMA from exercising its

rights under the Warrant Agreements.              But “blocked” is not a

synonym for “repudiate.”         See Block, Merriam-Webster Thesaurus

(listing     synonyms   of   “block,”     e.g.,    interdict,    intercept,

obstruct).    Third, as is clear from the face of the complaint, the

allegations themselves are specific to EMA’s single attempted

exercise via the March Exercise Notice on March 28, 2018.            See ECF

No. 4 ¶ 15.   EMA makes no reference to any other attempted exercise

of either Warrant Agreement.       Fourth and finally, as is clear from

paragraph 11 of the Amended Complaint, EMA alleged that NFusz’s

conduct blocked its exercise of the Warrant Agreements pursuant to

an entirely different theory: that the December Warrant Agreement

set forth a limitation on ownership, and until NFusz delivered

shares pursuant to the        March Exercise Notice, EMA could not

“exercise its rights under the Warrants to receive more shares.”

ECF No. 4 ¶ 11.18

      Thus, the Amended Complaint does not anywhere allege that

NFusz repudiated, refused to honor, or otherwise anticipatorily



      18 Section 2(d) of the Warrant Agreements set forth a limitation on
ownership restriction, such that EMA could not exercise the Warrant Agreements
if doing so would provide EMA with over 4.9% of NFusz’s outstanding common
stock.

                                     26
       Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 27 of 39



breached the Warrant Agreements.19              Because “plaintiff’s factual

allegations must be enough to give the defendant fair notice of

what the claim is and the grounds upon which it rests[,]” EMA has

failed to adequately plead this claim.             Port Dock & Stone Corp. v.

Oldcastle Northeast, Inc., 507 F.3d 117, 121 (2d Cir. 2007) (citing

Bell    Atl.   Corp.   v.    Twombly,     550   U.S.   544,   555    n.3   (2007)).

Therefore,     having       failed   to   plead    a   cause    of    action   for

repudiation, EMA’s motion for summary judgment predicated on such

a claim is rejected.         Erchonia Corp. v. Bissoon, No. 07 Civ. 8696,

2011 WL 3904600, at *5 (S.D.N.Y. Aug. 26, 2011), aff’d, 458 F.

App’x 58 (2d Cir. 2012) (party’s argument at summary judgment that

it “is entitled to relief under a claim based on alternate factual

grounds not raised in its complaint is untimely”).

                              2. Merits

       Despite the fact that EMA never delivered a Notice of Exercise

after the March Exercise Notice — a failure that EMA justifies on

the basis that NFusz repudiated the December and January Warrant

Agreements — EMA now seeks damages for the Outstanding Warrant

Shares.     But even if EMA had adequately pled its claim for damages

with respect to the Outstanding Warrant Shares, this Court would

deny EMA’s motion for summary judgment because there is no factual


       19
        In fact, it was only EMA’s insistence upon receiving 7,272,727 shares
pursuant to the March Exercise Notice that would have prevented its exercise of
additional warrant shares.    Had EMA accepted the 467,836 shares that NFusz
offered, the ownership limitations in Section 2(d) of the December Warrant
Agreement would not have been affected.

                                          27
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 28 of 39



support for its motion in the complaint or in EMA’s Rule 56.1

Statement filed with its Motion for Summary Judgment.             See ECF

Nos. 4, 93.    EMA has not offered undisputed facts to conclude that

(a) NFusz repudiated the Warrant Agreements, or (b) EMA was ready,

willing, and able to deliver Notices of Exercise to obtain the

Outstanding Warrant Shares.

     Under Nevada law, a party can be said to have anticipatorily

breached a contract where the party demonstrated “a definite

unequivocal and absolute intent not to perform a substantial

portion of the contract.”    Kahle v. Kostiner, 455 P.2d 42, 44 (Nev.

1969).   “Once a party anticipatorily repudiates the contract, the

other party is excused from performing thereunder and is entitled

to damages.”    BZ Clarity Tent Sub LLC v. Ross Mollison Int'l Pty,

Ltd., No. 15 Civ. 1065, 2016 WL 3536620, at *3 (D. Nev. June 28,

2016); Finnell, 381 P.2d at 228.          Still, the party suing for

anticipatory breach “must present evidence sufficient to satisfy

a jury that, but for [the defendant's] breach, [the plaintiff] was

ready, willing and able to perform as required by the contract.”

Republic Waste Indus., Inc. v. G.I. Indus., No. 93-56390, 1995 WL

124340, at *2 (9th Cir. 1995).       If the plaintiff fails to carry

this burden, the Court must determine that “any damage [plaintiff]

suffered was proximately caused by its own inability to perform

rather than the defendant’s breach.”       Id.



                                   28
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 29 of 39



      Here, the record makes clear that NFusz did not repudiate the

Warrant Agreements.           As described above, the December Warrant

Communications — which tellingly EMA sought to exclude — are

replete with references to NFusz’s willingness to deliver the March

Exercise Notice Shares in accordance with NFusz’s construction of

the cashless exercise formula.               ECF No. 109-1.    Three weeks after

the final December Warrant Communication on April 7, 2018, EMA

filed this lawsuit.          EMA has not provided evidence of any interim

communications,       let    alone     any    evidence   demonstrating     NFusz’s

blanket repudiation of the Warrant Agreements.

      In fact, it appears that the entire basis for EMA’s assertion

of   repudiation      lies    in   a   single     sentence    of   its   Rule   56.1

Statement, ECF No. 93,             which is both disputed and obviously

incorrect.      In paragraph 12 of its Rule 56.1 Statement, EMA states

that since April 3, 2018,20 “defendant has taken the position that

EMA is not entitled to any shares under the Warrants.”                    NFusz of

course disputes this, see ECF No. 110 ¶ 12, on the basis that NFusz

offered in the December Warrant Communications more than once to

deliver the correct number of shares pursuant to the March Exercise

Notice.      The December Warrant Communications hardly demonstrate “a




      20   The Court assumes that the reference to April 3, 2020 was in error.

                                             29
        Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 30 of 39



definite unequivocal and absolute intent” not to honor the Warrant

Agreements.         Kahle, 455 P.2d at 44.21

        Also, NFusz points out (and EMA does not contest) that EMA

does not cite to any additional Notices of Exercise that it

delivered in an effort to obtain the Outstanding Warrant Shares.

EMA was thus not “ready, willing, and able” to exercise the

Outstanding Warrant Shares.               Nothing about the pendency of this

lawsuit prevented EMA from staking out its position by filing

additional Notices of Exercise.                  But EMA’s resubmission of the

March     Exercise     Notice    in   December      2018      said    nothing   of   the

Outstanding      Warrant      Shares,     and    EMA    has    not    introduced,    for

example,       any    draft     Notices     of    Exercise       or    communications

exhibiting its intent to exercise additional Notices of Exercise.

        Finally, EMA’s reliance on NFusz’s in-litigation assertion of

usury     as   an     affirmative     defense      is    not    the    equivalent     of

repudiation in the course of the parties’ business dealings.

Because EMA has not proven that (a) NFusz repudiated the Warrant

Agreements, or (b) it was ready, willing, and able to deliver

Notices of Exercise to obtain the Outstanding Warrant Shares,



      21 EMA’s reliance on Finnell, 381 P.2d at 221, is inapposite.  There, the
optionor explicitly informed the optionee that she was “not going to deliver
the stock.” Id. at 217. EMA’s reliance on Hermanowski v. Acton Corp., 580 F.
Supp. 140, 144 (E.D.N.Y. 1983), is similarly unavailing. There, in two letters,
defendant “clearly communicated to the plaintiff the defendant’s intention not
to perform its obligations under the agreement.” Id. Here, by contrast, EMA
does not point to any evidence of NFusz’s overt refusal to honor its exercise
of the Warrant Agreements.

                                           30
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 31 of 39



summary judgment on this point — if properly before the Court —

would be denied.

         B. Motion to Amend

     Nearly two years after this suit was initiated, NFusz seeks

to amend its answer and counterclaims in light of recent caselaw

— SEC v. River North Equity LLC, 415 F. Supp. 3d 853 (N.D. Ill.

2019) — and two SEC civil actions — SEC v. Fierro, et al., No. 20

Civ. 02014 (D.N.J. Feb. 26, 2020) and SEC v. Keener, 20 Civ. 21254

(S.D. Fla. Mar. 24, 2020).        River North, issued on December 4,

2019, set forth factors to define “dealer” under Section 15(a) of

the Securities Exchange Act.

     On May 27, 2020, NFusz informed the Court that it sought to

add a counterclaim for rescission of the Agreements under Section

29(b) of the Act, 15 U.S.C. § 78cc, for violations of the broker-

dealer   provisions   in   Section   15(a)   of   the   Act,   15   U.S.C.   §

78o(a)(1).    NFusz argues that River North crystallized factors

that define EMA as a dealer, as opposed to a trader.           According to

NFusz, if EMA is a dealer, then EMA should have registered as such

with the SEC, and its failure to do so necessitates rescission of

the Agreements.    Notably, NFusz does not point to any injury it

suffered or even suggest that EMA acted as a dealer in the

transaction with NFusz.       See Tr. of Oral Argument, Dec. 3, 2020,

7:10-8:8; 26:13-23.



                                     31
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 32 of 39



          As an initial matter, EMA disputes the timeliness of the

motion to amend.     EMA contends that NFusz’s proposed amendment

would violate Federal Rule of Civil Procedure 16(b) because the

Case Management Order stated that the parties could not amend the

pleadings after September 28, 2018.        ECF No. 28 ¶ 4.       EMA also

maintains that the amendment would be futile because EMA could not

have been a dealer under the December and January Notes and Warrant

Agreements.    According to EMA, because the structure of the Notes

did not enable EMA to acquire common stock and EMA never acquired

stock under the Warrant Agreements, EMA could not possibly have

resold the securities in a manner that would qualify EMA as a

dealer.

              1. Legal Standard

     Here, NFusz’s proposed amendment would require the Court to

modify its scheduling order.      Accordingly, in addition to Federal

Rule of Civil Procedure 15(a), Federal Rule of Civil Procedure

16(b) applies.    Federal Rule of Civil Procedure 15(a) says that

“[t]he court should freely give leave when justice so requires.”

However, “[a] district court has discretion to deny leave for good

reasons, including futility, bad faith, undue delay, or undue

prejudice to the opposing party.”        McCarthy v. Dun & Bradstreet

Corp., 482 F.3d 184, 200 (2d Cir. 2007).         Federal Rule of Civil

Procedure 16(b) provides that “[a] schedule may be modified only

for good cause and with the judge’s consent.”           Fed. R. Civ. P.

                                   32
     Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 33 of 39



16(b)(4).   Where the moving party has failed to establish good

cause, a court may deny the motion.       Moreover, “a finding of ‘good

cause’ depends on the diligence of the moving party.”           Parker v.

Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000); see

also Premier Comp Sols., LLC v. UPMC, 970 F.3d 316, 319 (3d Cir.

2020) (“whether ‘good cause’ exists under Rule 16(b)(4) depends in

part on a [party]'s diligence”).        “In other words, the party must

show that, despite its having exercised diligence, the applicable

deadline could not have been reasonably met.”          SEC v. Rio Tinto

plc, 17 Civ. 7994, 2020 WL 2504008, at *7 (S.D.N.Y. Mar. 9, 2020);

see also Parker, 204 F.3d at 340.          In addition to considering

whether the moving party has shown good cause, “[t]he district

court, in the exercise of its discretion under Rule 16(b), also

may consider other relevant factors including, in particular,

whether allowing the amendment of the pleading at this stage of

the litigation will prejudice [the other party].”         Kassner v. 2nd

Ave. Delicatessen, Inc., 496 F.3d 229, 244 (2d Cir. 2007).

             2. Timeliness

     The Court denies NFusz’s motion to amend its answer and

counterclaims because NFusz’s motion was unduly delayed. As above,

the Court in River North issued its decision on December 4, 2019.

At that time, the parties were awaiting this Court’s decision on

their cross-motions for partial summary judgment.           On March 16,

2020, this Court issued its Memorandum and Order on partial summary

                                   33
        Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 34 of 39



judgment.     ECF No. 79.    It was not until over two months later, on

May 27, 2020, that NFusz sent a letter to the Court requesting to

file a motion for leave to amend.            ECF No. 84.       NFusz attributes

this over-two-month delay to undescribed complications arising

from the COVID-19 pandemic.

        Of course, NFusz could not have moved to amend on the basis

of River North (even assuming it would have provided a substantive

basis) until after the decision was issued in December 2019, which

was well past the deadline for amending pleadings set forth in the

Scheduling Order.       ECF No. 28 ¶ 4.       Had NFusz requested leave to

amend immediately, this Court as a matter of timing alone might

have found that NFusz was “diligent.”               Parker, 204 F.3d at 340.

Instead, even excusing the two-plus month delay attributed to

COVID-19, NFusz waited over three months after the issuance of

River    North   without    uttering   a    word    to   the   Court   about   its

intentions to amend.        This was inexcusable.          Particularly where

there is a scheduling order in place and a potentially case-

dispositive motion pending, a party cannot hold in its back pocket

another potentially case-dispositive motion, waiting to learn the

outcome of the pending motion and then presenting seriatim another

potentially case-dispositive motion.               This sort of manipulative

behavior is unacceptable.         See, e.g., McCarthy, 482 F.3d at 202

(affirming district court’s denial of motion for leave to amend

where “discovery had closed, defendants had filed for summary

                                       34
         Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 35 of 39



judgment, and nearly two years had passed since the filing of the

original complaint”); Tardif v. City of New York, No. 13 Civ. 4056,

2016 WL 2343861, at *5 (S.D.N.Y. May 3, 2016) (denying motion to

amend because plaintiff was not diligent where plaintiff waited

five months between discovering new information and seeking leave

to amend); Gullo v. City of New York, 540 F. App'x 45, 47 (2d Cir.

2013) (affirming district court’s conclusion                    that plaintiff's

three-month failure to move for amendment after learning new

information prevented plaintiff from demonstrating the diligence

necessary to satisfy Rule 16(b)).

         This   is   NFusz’s   second    attempt    to   walk    away    from   the

Agreements.       Having failed in its usury defense under New York law

when it was incorporated in Nevada, ECF No. 79, NFusz again seeks

to avoid compensating EMA for money that it borrowed on its own

volition.       Even worse, NFusz argues that “justice requires” that

NFusz be permitted to amend its answer because EMA attempted to

plead a “newly-minted theory of damages.”                ECF No. 104 at 5.      As

an initial matter, as above, this Court did not countenance EMA’s

attempt to shoehorn its new damages theory into old allegations.

Nor will it permit NFusz to amend its own pleadings on the basis

of   a     tit-for-tat    theory.       Moreover,   NFusz    is    not   remotely

prejudiced from its inability to amend, particularly where NFusz

has not pointed to any harm it suffered because EMA is not a

registered dealer.        See Tr. Of Oral Argument, Dec. 3, 2020, 8:3-

                                         35
       Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 36 of 39



8.     NFusz does not submit, for example, that it purchased stock

from EMA or that EMA’s resale of NFusz stock damaged NFusz.                   Far

from experiencing prejudice, NFusz is asking the Court to consider

an amendment that would provide a windfall to NFusz: having

presumably benefitted from borrowing money from EMA, nonetheless

NFusz wants to rescind the Agreements in their entirety even though

NFusz prevailed on the central issue in the case.                ECF No. 79.

       Because NFusz has not shown “good cause” for this Court to

modify the scheduling order, the motion to amend is denied.

                 3. New Law

       Even if, arguendo, NFusz had timely proposed this amendment,

the Court would not permit it because the premise that River North

is "new law" is flawed.          Rather than constituting new law, River

North conducts a survey of preexisting law – including case law,

statutory definitions, and SEC guidance – and uses those sources

to set forth factors that may be considered in determining whether

an entity or an individual is a “broker” within the meaning of the

Securities Exchange Act of 1934.          See 415 F. Supp. 3d at *858 (“But

as the [River North] Court stated, these factors (and any decisions

construing them) are not controlling.          They are neither exclusive,

nor function as a checklist through which a court must march to

resolve      a   dispositive    motion.”).    Collecting     cases    to   amass

existing factors is not the same as creating new law. Accordingly,

this    is   not   a   case    where   intervening   new   law    justifies    an

                                        36
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 37 of 39



amendment.      Cf. McGuire v. Warren, 207 F. App’x 34, 37 (2d. Cir.

2006) (permitting amendment to address “change in applicable law”

caused by intervening Supreme Court decision).

      It follows that the legal sources on which River North relies

were equally accessible to NFusz in 2018, when this case was filed.

Indeed, even based on cursory research, this Court has identified

cases in this Circuit predating this action addressing the term

“broker”   in    the   securities   law    context.     See,   e.g.,   Found.

Ventures, LLC v. F2G, LTD., No. 08 Civ. 10066, 2010 WL 3187294, at

*5 (S.D.N.Y. Aug. 11, 2010) (providing factors to “determine

whether a party has acted as a broker” in the context of a Section

15(a) inquiry).

      In sum, NFusz has failed to provide any justification for its

tardy assertion of its newly-minted counterclaim.           Accordingly, we

need not address the merits of the proposed amendment.22


      22Even if we allowed the amendment, the Court has serious questions about
its merit.    First, NFusz has not identified any provision in the Warrant
Agreements that requires EMA to register as a broker. In this District, such
a link is essential. See, e.g., Slomiak v. Bear Stearns & Co., 597 F. Supp.
676, 682 (S.D.N.Y. 1984) (holding that § 29(b) voids contracts that “in their
inception or as performed are, or become, inherently violative of the Act or
regulations thereunder”); LG Capital Funding, LLC v. ExeLED Holdings, Inc., No.
17 Civ. 4006, 2018 WL 6547160, at *5 (S.D.N.Y. Sept. 28, 2018) (finding that
“even if [plaintiff] should have registered, nothing in the Note or the SPA
indicates that those contracts ‘could not have been legally performed’ because
[plaintiff] failed to do so.”); Ema Fin., LLC v. Vystar Corp., 336 F.R.D. 75,
81 (S.D.N.Y. 2020) (“The flaw in [defendant’s] argument, however, is that it
does not identify a provision in the contracts that obligates [EMA] to act as
a broker-dealer.”); Frati v. Saltzstein, No. 10 Civ. 3255, 2011 WL 1002417, at
*6 (S.D.N.Y. Mar. 14, 2011) (“[t]here is . . . no reason to believe that the
contracts themselves could not be legally performed—a fact which is fatal to
Plaintiff’s claim.”). NFusz’s reliance on Fifth Circuit precedents, which are
not binding on this Court, is of no assistance to NFusz. Cf. Eastside Church
of Christ, et al., v. National Plan, Inc., et al., 391 F. 2d 357, 362 (5th Cir.
1968); Regional Properties, Inc. v. Financial and Real Estate Consulting Co.,

                                      37
      Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 38 of 39



IV.   Conclusion

      For the reasons stated herein, EMA’s motion for summary

judgment is GRANTED in part and DENIED in part; and NFusz’s motion

to amend is DENIED.     Within ten days of the date of this Memorandum

and Order, EMA is directed to submit a proposed judgment.                EMA’s

submission must include an affidavit that clearly computes the

amounts claimed using the cashless exercise formula as reformed in

ECF No. 79.     NFusz may submit an affidavit disputing any of EMA’s

calculations within ten days of receiving EMA’s submission.                The

parties are, of course, encouraged to confer and agree on the

calculations.

      The Clerk of Court is respectfully directed to terminate the

motions pending at ECF Nos. 92 and 97.




678 F.2d 552 (5th Cir. 1982) (a case not inconsistent with this District’s case
law). Thus, the Court is not persuaded by NFusz’s argument that entering into
the Warrant Agreements themselves required broker registration.      Indeed, at
oral argument, NFusz agreed that hypothetically, the judge herself – who is
certainly not registered as a broker – could have been the lender in the
transaction. Tr. of Oral Argument, Dec. 3, 2020, 7:9-21. Moreover, as a matter
of fact, here, EMA never received any NFusz common stock with which to effect
a brokered transaction: NFusz did not provide any stock following the March
Exercise Notice and NFusz had repaid the December and January Notes before EMA
could have obtained any common stock.
      Further, NFusz could not identify any harm it suffered because EMA was
not registered. See Tr. of Oral Argument, Dec. 3, 2020, 8:3-7. Under these
circumstances, if NFusz was permitted to rescind the contracts from which it
benefitted, it would simply receive a windfall.     In this respect, it bears
noting that the cases on which NFusz predicates its motion to amend – River
North, Keener, and Fierro — are all SEC enforcement actions. Unlike NFusz, the
SEC can compel a defendant to register as a broker.       This Court is highly
skeptical of NFusz’s attempt to “use the threat of a hypothetical SEC action to
vitiate contracts that were lawful at the time they were executed.” LG Capital
Funding, 2018 WL 6547160, at *5.



                                      38
Case 1:18-cv-03634-NRB Document 118 Filed 12/22/20 Page 39 of 39



SO ORDERED.

Dated:     New York, New York
           December 22, 2020

                                   _____________________________
                                   NAOMI REICE BUCHWALD
                                   UNITED STATES DISTRICT JUDGE




                              39
